Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.1 CERTIFICATION In connection with the quarterly report on Form 10-Q of L&L International Holdings, Inc. (the Company) for the period ended July 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the Report), the undersigned certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2 ) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. L&L INTERNATIONAL HOLDINGS, INC. Date: September 12, 2008 By: /S/ Dickson V. Lee Name: Dickson V. Lee, CPA Title: CEO L&L INTERNATIONAL HOLDINGS, INC. Date: September 12, 2008 By: /S/ Nicol Leung Name: Nicol Leung, CPA Title: Acting CFO
